Title: To James Madison from Robert W. Fox, 8 August 1802 (Abstract)
From: Fox, Robert W.
To: Madison, James


8 August 1802, Falmouth. Encloses a list of American vessels that arrived in his district between 1 Jan. and 30 June 1802; “many more have touched off this port for orders and immediately proceeded on their Voyage whose names I could not procure.” Price of wheat in France has fallen. “On hearing of the Barbary Powers being hostile towards the Ships of the United States, I immediately communicated the intelligence as far as I could.” Trade in Great Britain “continues at a low ebb.”
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

